Morsell, J.,
concurred as to the indictment No. 146, and as to
the second count of the other indictment; but not as to the first count; because he thought the Bank of the United States was not in existence for this purpose, and therefore could not be prejudiced or injured. (Thruston, J., absent.)
Dernunter overruled as to the two first counts in the indictment No. 146; and sustained as to the third and fourth counts. Sen-*376tenee, one week’s imprisonment and one dollar fine only ; Mor-sell, J., being very doubtful as to the first count, which charged the intent to be to defraud the Bank of the United States. As to the other indictments, the demurrer was overruled, and the defendant was permitted to plead the general issue.
Upon the trial, the Court (neni. con.) permitted evidence to be given by the United States, that a parcel of counterfeit checks and drafts on other banks; and others printed on bank-paper, not filled up, were found in the defendant’s possession. (See United States v. Shuster, at March term, 1835, in this Court, where the Court permitted the United States to give evidence that certain instruments for picking locks, &c., were found upon the prisoner.) ,
Verdict, guilty upon the four indictments; and the prisoner was sentenced, in full Court, as follows: Upon the two first counts in the indictment No. 146, fine and imprisonment, as mentioned above.
Upon the indictment No. 154, to the penitentiary for two years next after the expiration or other termination of his term of imprisonment in No. 146.
Upon the indictment No. 155, for two years next after the expiration, or other termination of his term of imprisonment in No. 154; and upon the indictment No. 156, for three years next after the expiration or other termination of his term of imprisonment in No. 155; making seven years in all.